 



SECOND AMENDMENT TO CREDIT AGREEMENT
     THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
September 29, 2005, by and between STERLING BANCSHARES, INC., a Texas
corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).
RECITALS
     WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of October 1, 2004, as amended from time to time (“Credit Agreement”).
     WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.
     NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree that the Credit
Agreement shall be amended as follows:
     1. Section 1.1. (a) is hereby amended by deleting “September 30, 2005” as
the last day on which Bank will make advances under the Line of Credit, and by
substituting for said date “September 29, 2006,” with such change to be
effective upon the execution and delivery to Bank of a promissory note dated as
of September 29, 2005 (which promissory note shall replace and be deemed the
Line of Credit Note defined in and made pursuant to the Credit Agreement) and
all other contracts, instruments and documents required by Bank to evidence such
change.
     2. Section 1.2. (c) is hereby deleted in its entirety, without
substitution.
     3. Section 5.6. is hereby deleted in its entirety, and the following
substituted therefor:
     “SECTION 5.6. PLEDGE OF ASSETS. Mortgage, pledge, grant or permit to exist
a security interest in, or lien upon, all or any portion of Borrower’s assets
now owned or hereafter acquired and whether owned directly or indirectly,
including any or all of the stock of Sterling Bank, Houston, Texas, except any
of the foregoing in favor of Bank or which is existing as of, and disclosed to
Bank in writing prior to, the date hereof.”
     4. Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.
     5. Borrower hereby remakes all representations and warranties contained in
the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit

-1-



--------------------------------------------------------------------------------



 



Agreement, nor any condition, act or event which with the giving of notice or
the passage of time or both would constitute any such Event of Default.
NOTICE: THIS DOCUMENT AND ALL OTHER DOCUMENTS RELATING TO THE INDEBTEDNESS
CONSTITUTE A WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES RELATING TO THE INDEBTEDNESS.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the day and year first written above.

                 
 
                STERLING BANCSHARES, INC.       WELLS FARGO BANK,
NATIONAL ASSOCIATION
 
               
By:
          By:    
 
               
 
  Stephen C. Raffaele           Michael W. Moses
 
  Executive Vice President and           Vice President
 
  Chief Financial Officer            

-2-